Allowable Subject Matter
1.	Claims 1-26 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a microelectronic device, a memory device, an electronic system, and a method of forming a microelectronic device structure with all exclusive limitations as recited in claims 1, 11, 24, and 19;
the microelectronic device of claim 1 comprising first support pillar structures extending through a stack structure within a first region, and second support pillar structures extending through the stack structure within a second region, 
which may be characterized in that the first support pillar structures are electrically isolated from a source structure underlying the stack structure, that the second support pillar structures are in electrical communication with the source structure, and in bridge structures extending between adjacent first support pillar structures of the first support pillar structures;
the memory device of claim 11 comprising a stair step structure having steps including horizontal ends of a portion of a stack structure, first support pillar structures vertically extending through the stair step structure to a source structure underlying the stack structure, and second support pillar structures vertically extending through the stack structure,
which may be characterized in that one of the first support pillar structures is coupled to another of the first support pillar structures through a bridge structure within the source structure, and in that the second support pillar structures comprise an electrically conductive material and are in electrical communication with the source structure;
the electronic system of claim 24 comprising an input device, an output device, a processor device coupled to the input device and the output device, and a memory device operably coupled to the processor device and comprising a microelectronic device including strings of memory cells extending through a stack structure, first support pillar structures vertically extending through the stack structure to a source structure underlying the stack structure, and second support pillar structures vertically extending through the stack structure,

the method of claim 19 comprising forming conductive support pillar structures through a first region of a stack structure, a source structure underlying the stack structure, forming conductive support pillar structures through a second region of the stack structure and in contact with the source structure, a support structure of the first region in communication with another support structure through a recess,
which may be characterized in that the conductive support pillar structures in the first region contacts a bridge structure within the source structure underlying the stack structure, in forming openings through the stack structure and contacting the bridge structures within the first region and landing pads within the second region, in removing, through the openings, the bridge structures, the landing pads, and conductive materials of the conductive support pillar structures of the first region to form support structures comprising a dielectric liner material, and in filling the recess and the openings within the first region and the second region with a dielectric material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. U.S. Patent 9,899,406 B2 (A document, matured from U.S. Patent Application Publication 20160343727 A1 (B document), cited in a copending application) discloses a vertical NAND flash memory device including a substrate having a first region and a second region, word lines and interlayer insulating layers alternately stacked on the substrate in the first .

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






03-16-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818